Citation Nr: 1020357	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-17 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of death of the 
Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
August 1955.  Service in Korea is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant' claim for 
service connection for cause of the Veteran's death.  The 
appellant disagreed and perfected an appeal.

In a January 2008 decision, the Board remanded the 
appellant's claim for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The January 2008 Board remand required VBA to obtain a 
legible copy of the informed consent signed by the Veteran in 
July 2002.  That has been obtained.  The record, however, 
presents questions that require the opinion of a physician 
familiar with the treatment of patients with significant 
congestive heart failure and attendant respiratory and 
circulatory disorders.  A brief review of the pertinent law 
may prove helpful for the reviewing physician.



In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 
3.361(d)(2) (2009).

The appellant in this case is the Veteran's widow.  She has 
made several contentions that are summarized below.  The 
Board notes that the appellant's contentions reference 
specific treatment records or reports contained in the 
Veteran's VA claims folder and many assertions overlap or are 
repetitive.

The appellant essentially contends that the Veteran's death 
was caused by a series of missteps made by several VA 
healthcare providers over the course of her husband's 
treatment beginning in early July 2002.  She claims that 
mistakes were made in the course of his treatment that 
ultimately compounded at the time a decision was pending 
whether and by whom a thorocentisis was to be performed.  The 
results of the missteps led to a thorocentesis being 
performed after delay caused by incorrect or ignored medical 
history.  The thorocentesis procedure was performed by a 
first-year resident who was not competent to perform it and 
who had, in the appellant's view, improperly started the 
Veteran on an anticoagulant drug prior to the procedure. The 
immediate cause of death was the "grazing [by the 
thorocentesis needle] of the inferior margin of the superior 
rib and perforating the intercostals artery with near 
transaction" during the thorocentesis procedure.  [quoting 
the July 30, 2002 autopsy report].  She essentially contends 
that the Veteran's artery was perforated by an inexperienced 
physician performing a procedure he had never done and that 
the Veteran bled to death partially because of the 
anticoagulant drug he had been given.

Specifically, the appellant contends that there was a lack of 
consultation between the treating physicians and pulmonary 
experts and a lack of proper supervision and consultation in 
selection of a physician to perform the thorocentesis 
procedure.  See November 2005 contentions at page 1.  She 
notes that one of the treating physicians and the first-year 
resident she claims was incompetent, Dr. K.D., prescribed 
Coumadin, an anticoagulant drug, and discontinued the drug 
about one and one-half hours after the thorocentesis was 
performed.  She contends that treatment records show that the 
Veteran's Coumadin level "was near therapeutic level at 9:28 
p.m., about 2 1/2 hours before the Veteran's death.  Id. at 
page 2. 

She further specifically contends that in a meeting with the 
supervisory physician following the Veteran's death she was 
informed that Dr. K.D. was a first-year resident and that the 
thorocentesis procedure he performed on the Veteran was his 
first attempt at this procedure.  Id. at page 4.  She 
contends that because the Veteran was not provided this 
information prior to the procedure, he was not provided fully 
informed consent.  Id. at page 5.  She contends that VA was 
negligent because although records indicate that the 
Veteran's condition was obviously rapidly declining, VBA did 
not provide immediate and skilled medical intervention, it 
instead provided an inexperienced physician without proper 
training and without full appreciation of the Veteran's 
declining condition to perform a delayed thorocentesis 
procedure.  Id. at page 6.  The treatment provided over the 
period the Veteran was cared for by VA, she claims, 
culminated in his death.

The record includes a September 23, 2005, memorandum from the 
VARO to the Director, Veterans Administration Medical Center 
(VAMC) Minneapolis, requesting an opinion whether the 
Veteran's death" was due to underlying conditions, or fault 
or carelessness on the part of the Tampa FL VAMC, in 
furnishing hospital care, medical or surgical treatment, or 
examination; or an event not reasonable (sic) foreseeable 
(accident)?"  A handwritten note, dated December 10, 2003, 
states the following:  "the patient's [Veteran's] death was 
due to complications of the thoracentesis."  
The handwritten note is wholly inadequate.  It does not 
address the questions posed in the memorandum.  Rather, it 
merely and briefly states a vague cause of death.  It is 
useless in the legal analysis the claim raises.  The 
appellant's claims are thorough and complex and demand 
answers by a physician before a competent legal analysis can 
be performed.

Accordingly, the case is REMANDED for the following action:

1.	VBA shall provide the Veteran's VA 
claims folder, including this decision, 
to a physician who is experienced in 
the treatment of coronary artery 
disease and related diseases and who is 
not associated and has not been 
associated with VA facilities in Tampa, 
Florida.  The examiner shall review the 
Veteran's VA claims folder and provide 
an opinion addressing the following 
issues:

(a)	 whether it is as likely as not 
that the "grazing the inferior 
margin of the superior rib and 
perforating the intercostals artery 
with near transaction" was the 
"proximate cause" of the Veteran's 
death and was due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault, or was "an event 
not reasonably foreseeable."  

(b)	whether it is as likely as not 
that the coagulopathy secondary to 
Coumadin therapy was the "proximate 
cause" of the Veteran's death and 
was due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault, or was "an event not 
reasonably foreseeable."  

(c)	whether it is as likely as not 
that the assignment of Dr. K.D., a 
first-year resident who had never 
performed a thorocentesis procedure, 
to perform the thorocentesis on the 
Veteran in his deteriorating 
condition, was the "proximate 
cause" of the Veteran's death and 
was due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault, or was "an event not 
reasonably foreseeable."   

(d)	Whether it is as likely as not 
that the combined treatment provided 
by VA was the "proximate cause" of 
the Veteran's death and was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or was 
"an event not reasonably 
foreseeable." 

The examiner shall provide a 
rationale for the opinion(s) 
rendered.  If the examiner determines 
that such an opinion(s) cannot be 
provided without resort to mere 
speculation, the examiner shall 
provide a specific explanation why 
that is the case.  The examiner's 
concise and clearly written report 
shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the appellant's 
claim for entitlement to benefits under 
38 U.S.C. § 1151 for cause of death of the 
Veteran.  If the benefit sought on appeal 
remains denied, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


